DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, 11-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huguenin et al. (U.S. Patent No. 5680139), hereinafter known as Huguenin.
Regarding claim 1, Huguenin teaches  (Figs. 1, 2 and 7) a folded lens antenna structure (see Fig. 7) comprising: a stack comprising in order: a reflector (125, labeled in Figs. 1 and 2); a dielectric gap (area between 125 and 120); and a sub-reflector plate (120) of smaller area than the reflector (see Fig. 7) and a lens (105), wherein the sub-reflector plate is between the lens and the reflector (see Fig. 1 and 7), and the folded lens antenna structure is configured to focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens (the Examiner has reason to believe that “focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of 1, which structure, as described herein, reads on the antenna of Huguenin, is presumed inherent to the antenna of Huguenin, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.")
Additionally, Huguenin does not explicitly teach the folded lens structure to be configured for dual polarization.
Huguenin teaches the folded lens antenna structure is configured to focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens (col. 4, lines 41-51, col. 9, lines 3-7).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to configure the antenna apparatus of Huguenin to focus dual-polarization signals since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Applying an antenna to be responsive to one of horizontal, vertical, circular, or dual polarization signals is within the knowledge of a skilled artisan.
Regarding claim 2, Huguenin further teaches (Figs. 1, 2 and 7) wherein the sub-reflector plate is flat (See Figs. 1 and 2).
Regarding claim 3, Huguenin further teaches (Figs. 1, 2 and 7) wherein the sub-reflector plate is curved (see Fig. 7).
Regarding claim 4, Huguenin further teaches (Figs. 1, 2 and 7) wherein the sub-reflector plate has a concave curvature facing the reflector (see Fig. 7).
Regarding claim 8, Huguenin further teaches (Figs. 1, 2 and 7) a lens (108) adjacent the sub-reflector plate (see Fig. 7).
Regarding claim 9, Huguenin teaches (Figs. 1, 2 and 7) wherein the lens has a focal point outside the lens and a focal length (col. 2, lines 40-56), but does not teach further details of the focal length.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the focal length approximately three times a height of the stack, since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The arrangement of the two reflectors causes the signal to traverse the stack three times (see Fig. 2), so a focal length of about three times this distance is desirable for improved operation.
	Regarding claim 11, Huguenin further teaches (Figs. 1, 2 and 7) wherein the sub-reflector plate is concave, forming a Gregorian configuration (see Fig. 7).
Regarding claim 12, Huguenin further teaches (Figs. 1, 2 and 7) wherein the sub-reflector plate is an integral part of the lens (see Fig. 7).
Regarding claim 13, Huguenin further teaches (Figs. 1, 2 and 7) wherein the sub-reflector plate is printed on the lens (see Fig. 7).
Regarding claim 14, Huguenin further teaches (Figs. 1, 2 and 7) wherein the lens is provided by a radome.
Regarding claim 16, Huguenin teaches (Figs. 1, 2, and 7) a folded lens antenna structure including a stack comprising, a reflector (125, labeled in Figs. 1 and 2), a sub-reflector plate (120) of smaller area than the reflector (see Fig. 7), a dielectric gap (area between 125 and 120) between the reflector and the sub-reflector plate, and a lens (105), wherein the sub-reflector plate is between the lens and the reflector (see Fig. 1 and 7), and an electromagnetic radiation source (140) configured to emit electromagnetic radiation with dual-polarization, and the folded lens antenna structure is configured to focus the electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens (the Examiner has reason to believe that “configured to emit electromagnetic radiation with dual-polarization” and “focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of 1, which structure, as described herein, reads on the antenna of Huguenin, is presumed inherent to the antenna of Huguenin, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.")
Additionally, Huguenin does not explicitly teach the folded lens structure to be configured for dual polarization.
Huguenin teaches the folded lens antenna structure is configured to focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens (col. 4, lines 41-51, col. 9, lines 3-7).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to configure the antenna apparatus of Huguenin to focus dual-polarization signals since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Applying an antenna to be responsive to one of horizontal, vertical, circular, or dual polarization signals is within the knowledge of a skilled artisan.
Regarding claim 17, Huguenin further teaches (Figs. 1, 2, and 7) wherein the reflector includes an aperture (see Fig. 7) configured to receive the electromagnetic radiation with dual-polarization from the electromagnetic radiation source (see Fig. 7, emitting from 140).
Claim(s) 1, 3, 5-7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (GB 22234858, made of record in IDS dated 25 January 2021), hereinafter known as Price in view of Huguenin.
Regarding claim 1, Price teaches (Figs. 1-5b) a folded lens antenna structure (see Fig. 2) comprising: a stack comprising in order: a reflector (11); a dielectric gap (area between 11 and 13); and a sub-reflector plate (13) of smaller area than the reflector (see Fig. 2) and a lens (14), wherein the sub-reflector plate is between the lens and the reflector (see Fig. 2), and the folded lens antenna structure is configured to focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens (the Examiner has reason to believe that “focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens”; therefore, this limitation, which refers entirely to a property or function of the explicitly recited structure of 1, which structure, as described herein, reads on the antenna of Price, is presumed inherent to the antenna of Price, as permitted by the legal principles outlined in MPEP 2112.01(I); for further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.")
Additionally, Price does not explicitly teach the folded lens structure to be configured for dual polarization.
Huguenin teaches the folded lens antenna structure is configured to focus electromagnetic radiation with dual-polarization by reflecting the electromagnetic radiation with dual-polarization off the sub-reflector plate and the reflector then passing the electromagnetic radiation with dual-polarization through the lens (col. 4, lines 41-51, col. 9, lines 3-7).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to configure the antenna apparatus of Price with the configuration of Huguenin to focus dual-polarization signals since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Applying an antenna to be responsive to one of horizontal, vertical, circular, or dual polarization signals is within the knowledge of a skilled artisan.
	Regarding claim 3, Price further teaches (Figs. 1-5b) wherein the sub-reflector plate is curved (see Fig. 2).
	Regarding claim 5, Price further teaches (Figs. 1-5b) wherein the sub-reflector plate has a convex curvature facing the reflector (see Fig .2).
Regarding claim 6, Price further teaches (Figs. 1-5b) wherein the sub-reflector plate comprises conducting material (p. 6, lines 15-21).
Regarding claim 7, Price further teaches (Figs. 1-5b) wherein the sub-reflector plate is metallic (p. 6, lines 15-21).
Regarding claim 10, Price further teaches (Figs. 1-5b) wherein the sub-reflector plate is convex, forming a Cassegrain configuration (See Fig. 2).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huguenin in view of Nagai (U.S. Patent Application No. 20060202909, made of record in IDS dated 25 January 2021), hereinafter known as Nagai.
Regarding claim 15, Huguenin teaches the limitations of claim 1, but does not teach an inverse Fresnel zone plate lens.
Nagai teaches (Figs. 22A-22C) a radome (11), wherein the lens is an inverse Fresnel zone plate lens provided by the radome ([0144]-[0145]).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the lens structure of Nagai in the antenna apparatus of Huguenin since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) Integration of the lens into the radome reduces the necessary materials. Additionally, an inverse Fresnel zone plate lens is within the purview of a skilled artisan to provide control over the antenna radiation pattern.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896